PER CURIAM.
Defendant Dwight Fletcher appeals his convictions of trafficking in heroin and possession of cocaine with intent to sell. He argues that the trial court erred by denying his motion to suppress the narcotics found in defendant’s purse. The trial court correctly concluded' that under the circumstances here presented, the defendant did not have a reasonable expectation of privacy in the purse, and thus the court properly denied the motion to suppress. See California v. Greenwood, 486 U.S. 35, 108 S.Ct. 1625, 100 L.Ed.2d 30 (1988); State v. Oliver, 368 So.2d 1331, 1335 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1200 (Fla. 1980).
Affirmed.